jfourtj Court of
                                          gntomo,

                                          May 14,2013


                          No. 04-12-00735-CR and 04-12-00736-CR

                                       Albert NICHOLAS,
                                            Appellant

                                               v.



                                       The STATE of Texas,
                                            Appellee


                  From the 198th Judicial District Court, Kerr County, Texas
                              Trial Court No. B93-6 and B93-7
                          Honorable Rex Emerson, Judge Presiding



                                         ORDER


       The Appellant's motion for rehearing of Court of Appeals Order of April 25,2013,
denying motion to abate appeals is DENIED.




                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.




                                                    Kei
                                                    Clerk of Court